DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are cancelled.
Claims 20-39 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-39 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
The independent claim(s) recites, in part, ‘allocating a plurality of energy allocations for an energy storage capacity of an energy storage cell’, ‘associating each respective energy allocation in the plurality of energy allocations with a respective user within a plurality of users’, ‘re-allocating, based on an authorization from a first user in the plurality of users, a first amount of energy from an energy allocation allocated to the first user to an energy allocation associated with a second user; determining that a second amount of energy that is being discharged from the energy storage cell is associated with the second user’, and ‘decreasing energy allocated to an energy allocation associated with the second user based on the second amount of energy discharged from the energy storage cell; and limiting, independent of a state of charge of the energy storage cell, discharge of the energy allocation associated with the second user based on discharging a maximum energy value allocated to the energy allocation associated with the second user’ (claims 20, 33 and 39).  (Specification paragraph 0013 says 'this re-allocation is implemented by changing values in variables stored in a processor that define an amount of energy allocated to each user. In an example, no transfer of energy within the battery is performed when re-allocating the energy' and para. 0021 talks about subtracting values - so this is may be a mental process maybe with mathematical aspects - i.e. seems more like a mental/math. idea of changing data values) These elements describe mathematical concepts and processing data, which corresponds to concepts identified as abstract ideas by the courts, such as the following:
-	Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations

The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: methods and devices for gathering data and processing data which are needed to implement the abstract idea. 
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims are also directed to non-statutory subject matter and when combined with independent claims do not cure the deficiency under 35 U.S.C. 101. 
For further clarification see MPEP 7.05, 2106, USPTO Interim Guidance July 2015 Update Quick Reference Sheet (available from www.uspto.gov).

Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to “a computer readable medium”. The specification is silent regarding the meaning of this term. Thus, applying the broadest reasonable interpretation in light of the specification and considering the meaning of the words in their ordinary usage as they would be understood by one of the ordinary skills in the art (MPEP 2111), the claim as a whole cover both transitory and non-transitory media. A transitory medium does not fall into any of the four categories of invention (process, machine, manufacture, or composition of matter).





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 33 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 13 of U.S. Patent No.11167659. 

Instant Application 17/521358
USP 11167659
20. (New) A method for managing energy stored in an energy storage cell, the method comprising: allocating a plurality of energy allocations for an energy storage capacity of an energy storage cell; associating each respective energy allocation in the plurality of energy allocations with a respective user within a plurality of users; re-allocating, based on an authorization from a first user in the plurality of users, a first amount of energy from an energy allocation allocated to the first user to an energy allocation associated with a second user; determining that a second amount of energy that is being discharged from the energy storage cell is associated with the second user; 











decreasing energy allocated to an energy allocation associated with the second user based on the second amount of energy discharged from the energy storage cell; and limiting, independent of a state of charge of the energy storage cell, discharge of the energy allocation associated with the second user based on discharging a maximum energy value allocated to the energy allocation associated with the second user.
1. A method for managing energy 
stored in an energy storage cell, the method comprising: allocating, to a plurality of energy sub-partitions, a respective amount of energy stored in an energy storage cell; associating each energy sub-partition in the plurality of energy sub-partitions with a respective user within a plurality of users; sending, by a present user to at least one respective user in the plurality of users, a request to buy an amount of energy from an energy sub-partition assigned to another user in the plurality of users; receiving, based on sending the request to sell an amount of energy, at least one response each comprising a respective offer to sell energy to the present user; receiving an acceptance of a selected offer within the at least one response, the selected offer being sent by a winning user; re-allocating the amount of energy from an energy sub-portion allocated to the winning user to an energy sub-portion associated with the present user based on receiving the acceptance; identifying the present user while an amount of energy is discharging from the energy storage cell; 
decreasing energy allocated to an energy sub-partition associated with the present user based on the amount of energy discharged from the energy storage cell; and limiting discharge of the energy sub-partition associated with the present user based on discharging a maximum energy value allocated to the energy sub-partition associated with the present user.
33. (New) An apparatus for allocating energy stored in an energy storage cell, the apparatus comprising: a remaining energy processor that, when operating: allocates, to a plurality of energy allocations, a respective amount of energy stored in an energy storage cell; and associates each energy allocation in the plurality of energy allocations with a respective user within a plurality of users; a request to buy processor that, when operating: determining that a second amount of energy that is being discharged from the energy storage cell is associated with a second user; decreases energy allocated to an energy allocation associated with the second user based on the second amount of energy discharged from the energy storage cell; and limits, independent of a state of charge of the energy storage cell, discharge of the energy allocation associated with the second user based on discharging a maximum energy value allocated to the energy allocation associated with the second user; and an energy re-allocation processor that, when operating re-allocates, based on an authorization from a first user in the plurality of users, a first amount of energy from an energy sub-portion allocated to the first user to an energy sub-portion associated with the second user.
7. An apparatus for allocating 
energy stored in an energy storage cell, 
the apparatus comprising: a remaining energy processor that, when operating: allocates, to a plurality of energy sub-partitions, a respective amount of energy stored in an energy storage cell; and associates each energy sub-partition in the plurality of energy sub-partitions with a respective user within a plurality of users; a request to buy processor that, when operating: sends, by a present user to at least one respective user in the plurality of users, a request to buy an amount of energy from an energy sub-partition assigned to another user in the plurality of users; receives, based on sending the request to sell an amount of energy, at least one response each comprising a respective offer to sell energy to the present user; receives an acceptance of a selected offer within the at least one response, the selected offer being sent by a winning user; identifies the present user while an amount of energy is discharging from the energy storage cell; decreases energy allocated to an energy sub-partition associated with the present user based on the amount of energy discharged from the energy storage cell; and limits discharge of the energy sub-partition associated with the present user based on discharging a maximum energy value allocated to the energy sub-partition associated with the present user; and an energy re-allocation processor that, when operating re-allocates the amount of energy from an energy sub-portion allocated to the winning user to an energy sub-portion associated with the present user based on receiving the acceptance.
39. (New) A computer program product for allocating electrical energy within a storage cell, the computer program product comprising: a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising instructions for: allocating, to a plurality of energy allocations, a respective amount of energy stored in an energy storage cell; associating each energy allocation in the plurality of energy allocations with a respective user within a plurality of users; re-allocating, based on an authorization from a first user in the plurality of users, a first amount of energy from an energy sub-portion allocated to the first user to an energy sub-portion associated with a second user; determining that a second amount of energy that is being discharged from the energy storage cell is associated with the second user; decreasing energy allocated to an energy allocation associated with the second user based on the second amount of energy discharged from the energy storage cell; and limiting, independent of a state of charge of the energy storage cell, discharge of the energy allocation associated with the second user based on discharging a maximum energy value allocated to the energy allocation associated with the second user.
13. A computer program product for allocating electrical energy within a storage cell, the computer program product comprising: a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising instructions for: allocating, to a plurality of energy sub-partitions, a respective amount of energy stored in an energy storage cell; associating each energy sub-partition in the plurality of energy sub-partitions with a respective user within a plurality of users; sending, by a present user to at least one respective user in the plurality of users, a request to buy an amount of energy from an energy sub-partition assigned to another user in the plurality of users; receiving, based on sending the request to sell an amount of energy, at least one response each comprising a respective offer to sell energy to the present user; receiving an acceptance of a selected offer within the at least one response, the selected offer being sent by a winning user; re-allocating the amount of energy from an energy sub-portion allocated to the winning user to an energy sub-portion associated with the present user based on receiving the acceptance; identifying the present user while an amount of energy is discharging from the energy storage cell; decreasing energy allocated to an energy sub-partition associated with the present user based on the amount of energy discharged from the energy storage cell; and limiting discharge of the energy sub-partition associated with the present user based on discharging a maximum energy value allocated to the energy sub-partition associated with the present user.



It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119